EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Tyler McAllister (Registration No. 69,943) on April 28, 2022. 

The claims had been amended as following:
1.	(Currently Amended) One or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
presenting, at a first user interface of a first device, a set of user interface elements that specifically identify a set of user accounts associated with other devices;
responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generating an offer to share, with a second device, user interface element data corresponding to an updatable graphical fitness user interface element associated with a first user account of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device, the first user interface element identifying a second user account of the second device;
providing, to the second device, the offer to share the user interface element data with the second device;
receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; 
responsive to receiving the indication of acceptance of the offer to share, providing, during a first time period, the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the first user account of the first device, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is associated with a corresponding fitness goal; and
periodically providing updated user interface element data during the first time period for the second [[user]] device to update the updatable graphical fitness user interface element, wherein each of the plurality of updatable user interface sub-elements resets at a conclusion of the first time period.

2.	(Original) The one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising:
receiving, via one or more sensors of the first device, sensor data representative of the fitness data; and
updating the user interface element data based at least in part on the sensor data.

3.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising:
receiving other user interface element data corresponding to a second updatable graphical fitness user interface element associated with the second user account of the second device, the second updatable graphical fitness user interface element being updatable based at least in part on one or more second fitness activities associated with the second user account of the second device; and
providing the other user interface element data corresponding to the second updatable graphical fitness user interface element for presentation of the second updatable graphical fitness user interface element at a display of the first device.

4.	(Canceled) 

5.	(Currently Amended) The one or more non-transitory computer-readable media of claim [[4]]1, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising providing, to the second device, a message indicating achievement of a particular fitness goal associated with [[the ]]a particular updatable user interface sub-element of the plurality of updatable user interface sub-elements.

6.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein periodically providing the updated user interface element data during the first time period for the second [[user]] device to update the updatable graphical fitness user interface element comprises:
providing, during the first time period, a first version of the user interface element data corresponding to the updatable graphical fitness user interface element at a first time; and
providing, during the first time period, a second version of the user interface element data corresponding to the updatable graphical fitness user interface element at a second time, the second version updated based at least in part on the one or more fitness activities associated with the first user account of the first device, at least a portion of the one or more fitness activities being performed between the first time and the second time.

7.	(Canceled)

8.	(Currently Amended) A computer-implemented method comprising:
presenting, at a first user interface of a first device, a set of user interface elements that specifically identify a set of user accounts associated with other devices;
responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generating with a second device, user interface element data corresponding to an updatable graphical fitness user interface element associated with a first user account of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device, the first user interface element identifying a second user account of the second device;
providing, to the second device, [[the]] an offer to share the user interface element data with the second device;
receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; 
responsive to receiving the indication of acceptance of the offer to share, providing, during a first time period, the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the first user account of the first device, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is associated with a corresponding fitness goal; and 
periodically providing updated user interface element data during the first time period for the second [[user]] device to update the updatable graphical fitness user interface element, wherein each of the plurality of updatable user interface sub-elements resets at a conclusion of the first time period.

9.	(Original) The computer-implemented method of claim 8, further comprising:
receiving, via one or more sensors of the first device, sensor data representative of the fitness data; and
updating the user interface element data based at least in part on the sensor data.

10.	(Previously Presented) The computer-implemented method of claim 8, further comprising:
receiving other user interface element data corresponding to a second updatable graphical fitness user interface element associated with the second user account of the second device, the second updatable graphical fitness user interface element being updatable based at least in part on one or more second fitness activities associated with the second user account of the second device; and
providing the other user interface element data corresponding to the second updatable graphical fitness user interface element for presentation of the second updatable graphical fitness user interface element at a display of the first device.

11.	(Currently Amended) The computer-implemented method of claim 8, a particular goal associated with a particular updatable user interface sub-element of the plurality of updatable user interface sub-elements.

12.	(Canceled) 

13.	(Currently Amended) The computer-implemented method of claim 8, wherein periodically providing the updated user interface element data during the first time period for the second [[user]] device to update the updatable graphical fitness user interface element comprises:
providing, during the first time period, a first version of the user interface element data corresponding to the updatable graphical fitness user interface element at a first time; and
providing, during the first time period, a second version of the user interface element data corresponding to the updatable graphical fitness user interface element at a second time, the second version updated based at least in part on the one or more fitness activities associated with the first user account of the first device, at least a portion of the one or more fitness activities being performed between the first time and the second time.

14.	(Original) The computer-implemented method of claim 8, wherein the indication of acceptance is generated at least in part based on a subsequent input received at a second user interface of the second device.

15.	(Currently Amended) A user device, comprising:
a display;
a memory comprising computer-executable instructions; and
a processor communicatively coupled with the memory and configured to execute the computer-executable instructions to at least:
present, at a first user interface of the user device, a set of user interface elements that specifically identify a set of user accounts associated with other user devices;
responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generate an offer to share, with a different user device, user interface element data corresponding to an updatable graphical fitness user interface element associated with a first user account of the user device, the updatable graphical fitness user interface element representing fitness data collected at the user device, the first user interface element identifying a second user account of the different user device;
provide, to the different user device, the offer to share the user interface element data with the different user device;
receive, at the user device and from the different user device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; 
responsive to receiving the indication of acceptance of the offer to share, provide, during a first time period, the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the different user device, the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the first user account of the user device, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is associated with a corresponding fitness goal; and
periodically provide updated user interface element data during the first time period for the different user device to update the updatable graphical fitness user interface element, wherein each of the plurality of updatable user interface sub-elements resets at a conclusion of the first time period.

16.	(Original) The user device of claim 15, further comprising one or more sensors, and wherein the processor is configured to execute additional computer-executable instructions to at least:
receive, via the one or more sensors, sensor data representative of the fitness data; and
update the user interface element data based at least in part on the sensor data.

17.	(Previously Presented) The user device of claim 15, wherein the processor is configured to execute additional computer-executable instructions to at least:
receive other user interface element data corresponding to a second updatable graphical fitness user interface element associated with the second user account of the different user device, the second updatable graphical fitness user interface element being updatable based at least in part on one or more second fitness activities associated with the second user account of the different user device; and
provide the other user interface element data corresponding to the second updatable graphical fitness user interface element for presentation of the second updatable graphical fitness user interface element at the display of the user device.

18.	(Canceled) 

19.	(Canceled) 

20.	(Currently Amended) The user device of claim 15, wherein the user device is a first handheld user device and the different user device is a second handheld user device or a wearable user device.

21.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is updatable to graphically represent user progress towards achieving [[a ]]the corresponding fitness goal represented by the respective updatable user interface sub-element.
22.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising, after the conclusion of the first time period, periodically providing additional user interface element data during a second time period for the second [[user]] device to update the updatable graphical fitness user interface element, the additional user interface element data generated by the first device during the second time period.

23.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein a first updatable user interface sub-element of the plurality of updatable user interface sub-elements is independently updatable to represent first user progress towards achieving a first fitness goal, and wherein a second updatable user interface sub-element of the plurality of updatable user interface sub-elements is independently updatable to represent second user progress towards achieving a second fitness goal that is distinct from the first fitness goal.








The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole, especially the concept of receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; responsive to receiving the indication of acceptance of the offer to share, providing, during a first time period, the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the first user account of the first device, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is associated with a corresponding fitness goal; and periodically providing updated user interface element data during the first time period for the second device to update the updatable graphical fitness user interface element, wherein each of the plurality of updatable user interface sub-elements resets at a conclusion of the first time period.

At best the prior arts of record, specifically, Smith (US 20140282106 A1) teaches a computer implemented method of presenting, at a first user interface of a first device, a set of user interface elements that specifically identify a set of user accounts associated with other devices; responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generating, an offer to share, with a second device, user interface element data corresponding to a graphical user interface element associated with a first user account of the first device, the graphical user interface element representing data collected at the first device, the first user interface element identifying a second user account of the second device; and receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the graphical user interface element (Fig. 1, Fig. 3C, Fig. 4E, paragraph [0030], paragraph [0043], paragraph [0048] , paragraph [0050]). Erkkila (US 20150081055 A1) teaches the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities of the first device (paragraph [0031], paragraph [0036]). SANTAMARIA (US 20140365913 A1) teaches while in the display synchronization mode: periodically update the first user interface over time; and provide information that enables the second user interface on the second display unit to be synchronized with the first user interface as the first user interface is updated over time (paragraph [0323]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

Thus, claims 1, 8 and 15 are allowed over the prior arts of record. Dependent claims 2-3, 5-6, 9-11, 13-14, 16-17, and 20-23 are also allowable due to its dependency of independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143